DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-7, 9, 11, 16, 19-21, 23-24, 26-28 and 30-32 are pending in the present application.
Applicant’s election of Group I, drawn to a method for modifying the genome of one or more hematopoietic stem or progenitor cells in a subject in vivo, in the reply filed on 05/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant further elected the following species: (a) AAV8; (b) Cas9 nuclease; and (c) correction of a mutation associated with sickle cell disease.
Accordingly, claims 19-21, 23-24, 26-28 and 30-32 were withdrawn from further considerations because they are directed to non-elected inventions.
Thus, claims 1-2, 4-7, 9, 11, and 16 are examined on the merits herein with the above elected species.

Claim Objections
Claim 9 is objected to because of the abbreviation “LT-HSCs” should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferentially modified” in claim 9 is a relative term which renders the claim indefinite. The term “preferentially modified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which degree of modification would be constituted a preferred modification or not for LT-HSCs and/or lineage restricted progenitor cells.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/183298 (IDS).
The instant claims are directed to a method for modifying the genome of one or more hematopoietic stem or progenitor cells (HSPCs) in a subject in vivo, comprising: a) contacting the subject with a virus, wherein the virus transduces a nucleic acid sequence encoding a sequence-targeting nuclease into the one or more HSPCs; and b) modifying the genome of one or more HSPCs with the sequence-targeting nuclease.
WO 2016/183298 already disclosed at least a method for targeted modification of the genome of a hematopoietic stem or progenitor cell (HSC/PC) in a subject in need thereof, the method comprises administering to the subject a viral particle (e.g., adeno-associated virus such as AAV6, AAV8, AAV9 and others) comprising a sequence encoding a ZFN to cleave and inactivate the endogenous BCL11A gene of the HSC/PC, and the resulting down-regulation of the BCL11A gene results in increased expression of gamma globin (see at least the Abstract; Summary; particularly paragraphs [0016]-[0019], [0022]-[0023], [0029]-[0030], [0036]-[0037], [0144], [0147], [0152], [0157], [0161]-[0162], and [0174]).  WO 2016/183298 stated “In some embodiments, the viral particles and/or nanoparticles are delivered to the organ (e.g. bone marrow) wherein the HSC/PC reside” (last sentence of paragraph [0029]), and also taught using a systemic administration such as intravenous injection for delivering the viral particle/vector into the subject (paragraphs [0161]-[0162]).  WO 2016/183298 further taught to integrate a donor nucleic acid into the genome of the cell, wherein the donor comprises a full-length gene or a fragment thereof flanked by regions of homology with the targeted cleavage site, and in some embodiments, the donor lacks homologous regions and is integrated into a targeted into a target locus through homology independent mechanism (paragraphs [0022] and [0030]).  WO 2016/183298 also stated “The methods and compositions disclosed herein are for modifying expression of protein, or correcting an aberrant gene sequence that encodes a protein expressed in a genetic disease, such as a sickle cell disease or a thalassemia…Genome editing, for example of stem cells, can be used to correct an aberrant gene, insert a wild type gene, or change the expression of an endogenous gene.  By way of non-limiting example, a wild type gene, e.g. encoding at least one globin (e.g., α and/or β globin, may be inserted into a cell (e.g., into an endogenous BCL11a enhancer sequence using one or more nucleases as described herein) to provide the globin proteins deficient and/or lacking in the cell and thereby treat a genetic disease, e.g., a hemoglobinopathy, caused faulty globin expression.  Alternatively or in addition, genomic editing with or without administration of the appropriate donor, can correct the faulty endogenous gene, e.g., correcting the point mutation in α- or β-hemoglobin, to restore expression of the gene and/or treat a genetic disease, e.g. sickle cell disease and/or knock out or alteration (overexpression or repression) of any direct or indirect globin regulatory gene (e.g. inactivation of the γ-globin-regulating gene BCL11A or the BCL11A-regulator KLF1)” (paragraph [0174]), and “Sickle cell disease is caused by a mutation in the β globin gene as a consequence of which valine is substituted for glutamic acid at amino acid #6 (a GAG to GTG at the DNA level), where the resultant hemoglobin is referred to as “hemoglobinS” or “HbS”” (paragraph [009]).  WO 2016/183298 disclosed that the selection of target sites, ZFPs and methods of design and construction of fusion proteins (and polynucleotides encoding the same) are known to those skill in the art (paragraph [0106]).  The disclosed method of WO 2016/183298 has the same method steps and starting materials as those of the presently claimed method, and as such it would also result in modifying the genome of LT-HSCs residing at least in the bone marrow. 
Accordingly, the reference anticipates the instant claims.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mali et al (US 2020/0340012 with an effective filing date of 08/18/2016).
Mali et al already taught at least a method of treating immune rejection of hematopoietic stem cell therapy in a subject or treating HIV in a subject, said method comprises administering to the subject (e.g., directly injecting into the bone marrow): (a) a first expression vector comprising: (i) a polynucleotide encoding C-intein, (ii) a polynucleotide encoding C-Cas9, and (iii) a promoter sequence for the first vector, and (b) a second expression vector comprising (i) a polynucleotide encoding N-Cas9, (ii) a polynucleotide encoding N-intein, and (iii) a promoter sequence for the second vector, wherein both the first and second vectors are adeno-associated virus vectors (e.g., AAV6, AAV8 and others), the promoter sequence of the second vector comprise a first promoter operatively linked to an gRNA sequence targeting CCR5 and a second promoter, and wherein co-expression of the first and second expression vectors result in the expression of a whole Cas9 protein (a split CRISPR-Cas9 system) to knockout the CCR5 gene in hematopoietic stem cells since CCR5 coreceptor is associated with the rejection of HSC transplantation and the ability of HIV to enter the host cell (See at least Summary; particularly paragraphs [0009]-[0013], [0018], [027]-[028], [0190]-[0191], [0245]; Figs. 2-4 and 16).  Mali et al also taught that the above in situ or in vivo approach is more effective than current treatments which rely heavily on ex vivo modification and transplantation cells which are expensive as well as the possibility of rejection that is associated with HSC transplantation.  The disclosed methods of Mali et al have the same method steps and starting materials as those of the presently claimed method, and as such they would also result in modifying the genome of LT-HSCs residing at least in the bone marrow. 
Accordingly, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzman et al (US 11,136,597 with an effective filing date of 02/16/2016) in view of Cox et al (WO 2016/094880; IDS), Srivastava et al (US 2014/0341852) and Chatterjee et al (US 9,890,396).
The instant claims are directed to a method for modifying the genome of one or more hematopoietic stem or progenitor cells (HSPCs) in a subject in vivo, comprising: a) contacting the subject with a virus, wherein the virus transduces a nucleic acid sequence encoding a sequence-targeting nuclease into the one or more HSPCs; and b) modifying the genome of one or more HSPCs with the sequence-targeting nuclease.
With respect to the elected species, Saltzman et al already taught at least an in vivo gene editing method for modifying the genomes of CD117+ cells (hematopoietic stem/progenitor cells) in a subject, comprising administering (e.g., intravenous injection) to the subject a composition comprising: (i) a gene editing potentiating agent (e.g., SCF, a CHK1 or ATR inhibitor), (ii) a gene editing technology that includes triplex-forming oligonucleotides, a CRISPR system, a ZFN or a TALEN, and optionally (iii) a donor oligonucleotide, wherein the composition induces or enhances in vivo gene modification in an effective amount to reduce one or more symptoms of the disease or disorder such as a globinopathy (e.g., sickle cell anemia or beta-thalassemia) (Abstract; Summary of the Inventions; particularly col. 3, lines 42-52; col. 3, line 61 continues to line 4 on col. 4; col 14, lines 15-36; col. 23, line 17 continues to line 25 on col. 24; col. 56, lines 3-40; col. 61, lines 48-64; col. 62, lines 26-46; Examples 7-8; and issued claims 1-10 and 26-29). Although Saltzman et al taught that in one embodiment components (i)-(iii) can be packaged together or separately in nanoparticles (col. 4, lines 5-17), Saltzman et al also taught that SCF can be administered to the subject as SCF protein or a nucleic acid encoding SCF (e.g., an expression vector, including a viral vector such as a retrovirus, a lentivirus) (col. 13, lines 3-13); and one or more components of a CRISPR system (e.g. a sgRNA and an appropriate Cas enzyme) can be administered in one or more vectors (col. 24, lines 4-25).  Saltzman et al also taught that a donor polynucleotide with homology to the cleaved target DNA sequence (homology-directed repair) can be used for gene correction or gene replacement (col. 27, lines 16-67), and disclosed exemplary β-globin gene target sites, including the adenine base at position 62206 is mutated to a thymine in sickle cell hemoglobin gene (col. 62, lines 26-46).  Saltzman et al stated “Any acceptable method known to one of ordinary skill in the art may be used to administer a formulation to the subject.  The administration may be localized (i.e., to a particular region, physiological system, tissue, or, or cell type) or systemic, depending on the condition being treated” (col. 56, lines 24-28).
Saltzman et al did not teach explicitly an in vivo gene editing method for modifying the genomes of CD117+ cells (hematopoietic stem/progenitor cells) in a subject using a first AAV virus (e.g., AAV6, AAV8, AAV9) transducing a nucleic acid sequence encoding a Cas9 nuclease and a second AAV virus (e.g., AAV6, AAV8, AAV9) encoding one or more gRNAs for correcting a mutation associated with Sickle cell disease.
Before the effective filing date of the present application (04/11/2017), Cox et al also disclosed at least a method of modifying an organism by manipulation of a target sequence in a genomic locus of interest of a hematopoietic stem cell (HSC), wherein the locus of interest is associated with a mutation associated with an aberrant protein expression or with a disease condition or state (e.g., Sickle cell anemia), comprising delivering (e.g., intravenous delivery) components of a CRISPR-Cas system to an HSC along with a HDR template that provides expression of a normal or less aberrant form of the protein, wherein the CRISPR-Cas components (e.g., Staphylococcus aureus Cas9 and guide RNA) can be delivered in one or more adeno-associated virus vectors (see at least Abstract; Summary of the Invention; particularly paragraphs [0005], [0009], [0013], [0017], [0079], [0094]-[0097], [0194], [0198], [00211], [00236]-[0238]; and Figs. 1-4).  Cox et al stated “Applicants have effectively packaged CRISPR-Cas system components (e.g., comprising SaCas9) into a viral delivery vector e.g., AAV), and have demonstrated that it can be used to modify endogenous genome sequence in mammalian cells in vivo.  Moreover, Applicants have modified HSCs with a particle system” (paragraph [0009]), and “[i]n view of this disclosure and the knowledge in the art, including the use of virus- and particle-based therapies being used in the treatment of cancers, in vivo modification of HSCs, for instance by delivery by either particle or virus, is within the ambit of the skilled artisan” (last sentence of paragraph [00238]).  Cox et al also taught that HSCs are located in the red bone marrow (paragraph [0194]), and in vivo genome editing involves direct delivery of editing systems to cell types in their native tissues (paragraph [00236], and Fig. 3).  Cox et al further noted that AAV8 is useful for delivery to the liver (paragraph [0097]).
Additionally, Srivastava et al also disclosed capsid-modified rAAV expression vectors from a variety of AAV serotypes (AAV1-AAV12), viral particles, and infectious virions having improved transduction efficiencies over those of the corresponding, unmodified rAAV vectors, and in vivo applications (Abstract, particularly paragraphs [0015], [0029], [0031], [0034], [0370]-[0373] and [0457]-[0458]; Examples 6-7; and Figs. 36C-D, 44A-B, 47A-B).  Srivastava et al stated “In the case of rAAV8 vectors, such disease may preferably include one or more diseases or dysfunctions of the mammalian eye, and in the case of rAAV6 vectors, one or more diseases of stem cells, blood cells, hematopoietic cells, or CD35+ cells, including for example, sickle-cell disease, β-thalassemia, and such like.” (paragraph [0034]).  Srivastava et al demonstrated that AAV6 is the most efficient serotype among AAV1-AAV10 tested in transducing primary human CD34+ cells in vitro (Fig. 44A-B), as well as in immune-deficient mice xeno-transplanted with human CD34+ cells (Fig. 47A-B).
Moreover, Chatterjee et al already taught successfully at least a method of treating a disease or disorder (e.g., hemoglobinopathy) in a subject by in vivo genome editing by directly or intravenously administering to the subject an adeno-associated virus (AAV) Clade F vector or an AAV vector variant (relative to AAV9), wherein the vector comprises an editing element (targeting cassette) comprising one or more therapeutic nucleotide sequences to be integrated into a target locus (target site) of the genome, a 5’ homologous arm polynucleotide sequence flanking the editing element (targeting cassette) and having homology to a  region that is upstream of the target locus (target site), and a 3’ homologous arm polynucleotide sequence flanking the editing element (targeting cassette) and having homology to a region that is downstream of the target locus (target site), wherein the vector transduces a cell (e.g., hematopoietic stem cell) of the subject and integrates the one or more therapeutic nucleotide sequences into the genome of the cell (Abstract; particularly col. 16, lines 3-56; Example 3 and issued claims 1-85).  Example 3 demonstrated successfully in vivo genome editing of human CD34+ hematopoietic stem and progenitor cells with AAV vector variants in a xenografted mouse model.
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Saltzman et al by also utilizing AAV vectors or their variants (e.g., those of AAV6, AAV8 or AAV9 serotypes) for delivering one or more components of a CRISPR-Cas9 system and a donor HDR template/oligonucleotide via intravenous injection or direct injection into bone marrow for correcting a mutation associated with Sickle cell disease in their disclosed in vivo gene editing method for modifying the genomes of CD117+ hematopoietic stem/progenitor cells, in light of the teachings of Cox et al, Srivastava et al and Chatterjee et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Cox et al taught at least a method of modifying an organism by manipulation of a target sequence in a genomic locus of interest of a hematopoietic stem cell (HSC), wherein the locus of interest is associated with a mutation associated with an aberrant protein expression or with a disease condition or state (e.g., Sickle cell anemia), comprising delivering (e.g., intravenously or direct delivery into bone marrow) components of a CRISPR-Cas system to an HSC along with a HDR template that provides expression of a normal or less aberrant form of the protein, wherein the CRISPR-Cas components can be delivered in one or more adeno-associated virus vectors.  Additionally, Srivastava et al also taught the use of capsid-modified rAAV expression vectors from a variety of AAV serotypes (AAV1-AAV12), viral particles, and infectious virions having improved transduction efficiencies over those of the corresponding, unmodified rAAV vectors for various in vivo applications, particularly AAV6 is the most efficient serotype among AAV1-AAV10 tested in transducing primary human CD34+ cells in vitro and in vivo.  Moreover, Chatterjee et al already taught successfully at least a method of treating a disease or disorder (e.g., hemoglobinopathy) in a subject by in vivo genome editing using an adeno-associated virus (AAV) Clade F vector or an AAV vector variant (relative to AAV9) comprising an editing cassette (a donor HDR template).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Saltzman et al, Cox et al, Srivastava et al and Chatterjee et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Saltzman et al, Cox et al, Srivastava et al and Chatterjee et al as set forth above is indistinguishable and encompassed by the presently claimed invention; and as such as it would also result in modifying the genome of one or more LT-HSCs residing at least in the bone marrow.
 Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmes et al (US 10,370,680) already taught successfully a method for treating a Factor IX (F.IX) deficiency in a mammal by intravenously administering one or more AAV vectors encoding a pair of ZFNs or a pair of TALENs, along with one or more AAV vectors comprising a donor sequence comprising a transgene encoding a functional F.IX protein into a mammal with a F.IX deficiency (see at least issued claims 1-3).


Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633